UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6604


ANGELO B. HAM, a/k/a Angelo Bernard Ham,

                Plaintiff – Appellant,

          v.

JON OZMINT; ANTHONY J. PADULA; JOHN J. BROOKS; BRUCE
OBERMAN; RONNIE CRIBB; DARRYL CAIN, Sergeant of SMU at
L.C.I.; CHRISTOPHER GODFREY, Officer of SMU at L.C.I.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:10-cv-01095-DCN)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se.       Steven Barry Johnson, G.
Murrell Smith, Jr., LEE ERTER WILSON HOLLER & SMITH, LLC,
Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo B. Ham appeals the denial of his motions to

appoint counsel and to compel discovery and the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Ham v. Ozmint, No. 6:10-cv-01095-DCN (D.S.C. May 14,

2010; Nov. 1, 2010; Jan 26, 2011 & Apr. 25, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2